Citation Nr: 0304913	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  98-13 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a nose disorder.

3.  Entitlement to service connection for a lung disorder.

4.  Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from January 1945 to July 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO) which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.   Many years following service, the veteran was diagnosed 
with onychomycosis of the toenails, chronic tinea infection, 
chronic obstructive pulmonary disease, and bilateral pes 
planus.

3.  The veteran's skin disorder is not causally or 
etiologically related to the veteran's active service.

4.  There is no medical evidence of a current nose disorder, 
which is causally or etiologically related to the veteran's 
active service.

5.  The veteran's lung disorder is not causally or 
etiologically related to the veteran's active service.

6.  The veteran's bilateral pes planus is not causally or 
etiologically related to the veteran's active service.


CONCLUSIONS OF LAW

1. The veteran's skin disorder was neither incurred nor 
aggravated during his active service.  38 U.S.C.A. §§ 1110, 
1153, 5103A, 5107(b), 5108 (West 1991 & Supp. 2002); 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306 (2002).

2.  The veteran's nose disorder was neither incurred nor 
aggravated during his active service.  38 U.S.C.A. §§ 1110, 
1153, 5103A, 5107(b), 5108 (West 1991 & Supp. 2002); 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306 (2002).

3.  The veteran's lung disorder was neither incurred nor 
aggravated during his active service.  38 U.S.C.A. §§ 1110, 
1153, 5103A, 5107(b), 5108 (West 1991 & Supp. 2002); 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306 (2002).

4.  The veteran's pes planus was neither incurred nor 
aggravated during his active service.  38 U.S.C.A. §§ 1110, 
1153, 5103A, 5107(b), 5108 (West 1991 & Supp. 2002); 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to service connection for a 
skin disorder, a nose disorder, a lung disorder, and for pes 
planus. 

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002); 66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete his claims.  The rating 
decision, the statement of the case, and the supplemental 
statements of the case issued in connection with the 
veteran's appeal, as well as additional correspondence to the 
veteran, have notified him of the evidence considered, the 
pertinent laws and regulations, and the reason that his 
claims were denied.  The RO indicated that they would review 
the information of record and determine what additional 
information is needed to process the veteran's claims.  The 
RO also informed the veteran of what the evidence must show 
in order to warrant entitlement to service connection, as 
well as provided a detailed explanation of why service 
connection was not granted.  In addition, the rating 
decision, statement of the case, and supplemental statements 
of the case included the criteria for granting service 
connection, as well as other regulations pertaining to his 
claims.  Letters to the veteran, from the RO, notified the 
veteran as to what kind of information they needed from him, 
and what he could do to help his claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (requiring VA to 
notify the veteran of what evidence he was required to 
provide and what evidence the VA would attempt to obtain).  
Under the circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  In this 
regard, the veteran's private medical records and VA medical 
records have been obtained.  In addition, the veteran was 
afforded several VA examinations.  The veteran's service 
medical records, with the exception of a separation 
examination report, are not currently of record, despite 
attempts by the RO to obtain those records.  It appears that 
the veteran's service medical records were destroyed at the 
1973 fire at the National Personnel Records Center, and that 
attempts to reconstruct those records have been unsuccessful.  
The veteran and his representative have not made the Board 
aware of any additional evidence that should be obtained 
prior to appellate review, and the Board is satisfied that 
the requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist was satisfied and the 
case is ready for appellate review.  See Bernard v. Brown, 4 
Vet. App. 384, 392-394 (1993).  See also VAOPGCPREC 16-92.

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).  The mere fact of an 
in-service injury is not enough; there must be evidence of a 
chronic disability resulting from that injury.  If there is 
no evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303 (b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

In addition, a preexisting disease will be presumed to have 
been aggravated by military service when there is an increase 
in disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
In deciding an aggravation claim, after having determined the 
presence of a preexisting condition, the Board must determine 
whether there has been any measurable worsening of the 
disability during service and whether this worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993). 

The evidence of record consists of the veteran's private 
medical records and VA medical records, as well as his 
separation examination report and VA examination reports.

The veteran's Report of Physical Examination of Enlisted 
Personnel Prior to Discharge, Release from Active Duty or 
Retirement, dated July 1946, states that the veteran 
underwent a sub-mucous resection in February 1945, which was 
found to have occurred "in military service", but without 
defects or disability at discharge.   The veteran also had 
sinusitis in February 1945, which was also determined to have 
occurred "in military service", but without defects or 
disability at discharge.   Physical examination at that time 
found that the veteran's skin was normal, the veteran's lungs 
were normal, and the veteran's feet were normal.  The veteran 
did not have varicose veins or musculoskeletal defects.  In 
addition, physical examination was negative for ear, nose, or 
throat abnormalities and a chest x-ray was normal.

A December 1988 VA pulmonary function test indicates that 
there was an obstructive pattern, without evidence of 
impairment, although mid-flows suggested small airways 
obstruction and there was a significant bronchodilator 
response.

A July 1995 treatment note from the University Medical Group 
indicates that the veteran complained of dry, scaly, and 
itchy skin, and reported a history of fungus.  Examination 
showed a dry, patchy, scaly rash on the buttocks and legs.  
The veteran was also found to have a runny nose, for which an 
antihistamine was recommended.  The diagnosis was tinea 
corporis.

An August 1995 chest x-ray by Irving Radiological Associates 
showed chronic lung disease.  There was no evidence of 
congestive heart failure, pulmonary infiltrate, pleural 
effusion, or pneumothorax.  The impression was "degenerative 
spondylosis evidence of chronic lung disease."

An August 1995 treatment record from University Medical Group 
indicates that the veteran was diagnosed with chronic 
obstructive pulmonary disease, not otherwise specified.

An October 1995 private medical record from University 
Medical Group indicates that the veteran had a circular 
erythematous rash, which was diagnosed as tinea capitis.  
Other diagnoses included hypertension and diabetes mellitus. 

An August 1996 VA medical record indicates that the veteran 
had a history of chronic fungal infections.  He complained of 
fungus on his feet and back.  

Prescription records from the University Medical Group, dated 
November 1996, January 1997, and September 1997 indicate that 
the veteran was prescribed Lamisil cream for a rash.

A March 1997 VA medical record indicates that the veteran was 
treated for scaling pustules on the leg.  The assessment was 
a fungal rash.

Private medical records dated July 1998 indicate that 
examination of the veteran's nose and lungs was negative.

The veteran was afforded several VA examinations in November 
2001.  According to the report from the examination of the 
veteran's feet, the veteran reported that he had flat feet 
all of his life, and that the first time he attempted to get 
into the service, he was rejected due to his flat feet but 
that he was later drafted.  He also reported swelling and 
pain in his feet during training.  The veteran denied 
receiving treatment for flat feet, and denied wearing inserts 
in shoes for his flat feet.  He stated that his flat feet 
have caused a "moderate amount" of difficulty, as it was 
"slightly progressive," but that it did not bother him 
"all that much" except for discomfort.  The veteran also 
related that he walked two to three miles per day without 
difficulty.  Physical examination showed normal range of 
motion of the feet.  There was no tenderness or pain about 
the distal surface of the feet.  The veteran walked without a 
limp, and could heel and toe walk without difficulty.  The 
impression was bilateral pes planus, with "minimal symptoms, 
no progression, and no significant disability."

The veteran's respiratory examination report shows that the 
veteran complained of fullness in the head, post-nasal 
drainage, and a recurring upper respiratory infection.  He 
reported that the quality of his voice changed due to his 
post-nasal drainage and that he had a continual hacking cough 
with minimal clear sputum.  He related that he was a heavy 
smoker for many years, but that he quit three years earlier.  
He denied chest pain or a history of asthma.  The veteran 
also complained of fungus on his extremities, which he stated 
began in basic training.  He stated that it involved his 
toenails, inguinal area, buttocks, and thighs, and that 
symptoms included "skin eruptions" and itching.  Physical 
examination was negative for a deformity of the bridge of his 
nose.  There was no tenderness to palpation of the face over 
the sinuses and his nose was patent.  There was a slight 
allergic swelling of the nose.  There was diminished breath 
sounds in the chest, but without rales or wheezes.  There was 
a brownish discoloration on the lower half of the abdomen  
(the whole peritoneal area), the proximal anterior thighs, 
the posterior thighs, the right buttocks, and the lower half 
of the left buttocks.  There were also various areas of small 
vesicles in stages of drainage or disruption and scaling.  
There were numerous venereal warts in the peroneal area.  
There was fungal change of the toenails bilaterally, with 
maceration, cracking, and oozing.  A pulmonary function test 
showed evidence of mild restriction and the mild obstructive 
ventilatory defect was improved somewhat with bronchodilator 
stimulation.  The impressions were:  mild restrictive and 
obstructive ventilatory defect, probably related to prior 
infections and cigarette excess, without current disability 
and a history of allergic rhinitis and associated obstructive 
symptoms, status-post submucous resection with a good 
response and no evidence of a current ear or sinus infection.

A December 2001 VA medical record indicates that the veteran 
had hyperpigmentation of the skin in the scrotal area and 
medial thighs, as well as an abscess on the right buttocks.  
The assessment was gluteal abscess and tinea cruris.

In February 2002, the veteran was seen at the VA for 
complaints of pruritus and hyperpigmentation of the buttock 
and groin area.  Examination showed hyperpigmentation and 
lichenification of the groin and buttock area.  The 
assessment was chronic tinea infection.  Lamisil was 
prescribed.

An April 2002 VA treatment note indicates that the veteran 
had a history of non-insulin-dependent diabetes mellitus and 
onychomycosis.  The veteran also reported episodes of 
shortness of breath, but denied chest pain.  Physical 
examination confirmed onychomycosis of the feet.  Another 
April 2002 VA medical record shows that the veteran 
complained that the Lamisil cream was not improving his 
fungal infections of the feet and inguinal area.  Physical 
examination showed a reddened, excoriated, and thickened area 
in the groin and a fungal infection under his toenails.  The 
assessment was questionable fungal infection of the feet and 
groin. 

During the course of his appeal, the veteran submitted 
several statements, asserting that his fungus of the feet and 
skin was due to his service and that he had nosebleeds after 
his service.  The veteran also asserted that he was initially 
rejected for service by the military due to his flat feet, a 
breathing disorder due to his nose disorder, and a spot on 
his lungs, but that he was later inducted into the Army 
anyway.  He stated that he was treated for sore and swollen 
feet, nose problems, and breathing problems during service, 
as his service aggravated these disorders.  The veteran also 
stated that he began receiving treatment after his service 
for his disorders in the 1980s and that he had been looking 
for his service medical records since 1979.

Based on the foregoing medical evidence and the entire 
record, the Board finds that the preponderance of the 
evidence is against a claim for service connection for a skin 
disorder.  See 38 U.S.C.A. §§ 1110, 1131 (an award of service 
connection requires that the veteran incur a disease or 
disability during service).  The Board acknowledges that the 
veteran currently has a skin disorder.  Nonetheless, the 
veteran's separation examination showed that the veteran's 
skin was normal, and the evidence of record indicates that 
the veteran began receiving treatment for his skin in July 
1995.  Furthermore, the veteran has not provided any 
evidence, other than his statements, demonstrating that he 
had a skin disorder during service, nor has he provided any 
evidence otherwise linking his current skin disorder to his 
active service.  As a causal link between the veteran's 
current skin disorder and his service has not been 
established, and because the veteran is a layperson without 
medical training or expertise, his contentions do not 
constitute competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that lay 
persons are not competent to offer medical opinions or 
evidence of causation, as it requires medical knowledge).  
Accordingly, without a causal link between the veteran's 
service and his current skin disorder, the Board finds that 
the veteran is not entitled to service connection for a skin 
disorder.

In addition, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection of a nose disorder.  The medical evidence of 
record clearly indicates that the veteran does not have a 
current, diagnosed nose disability which is related to 
service, and "[i]n the absence of proof of a present 
disability there can be no valid claim."  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1998).  Although the 
veteran's separation examination shows treatment for 
sinusitis and that the veteran underwent a sub-mucous 
resection of his nose during his service, there are no 
current diagnoses related to a nose disorder.  Similarly, the 
veteran's separation examination indicated that the veteran's 
sinusitis  and sub-mucous resection of the nose did not 
result in any defects or disabilities, and that the veteran's 
nose was normal at discharge.   Likewise, the veteran's 
treatment records are also entirely negative for a nose 
disorder.  It is also noteworthy that there is no evidence 
that the veteran ever sought treatment for a nose disorder, 
and that the VA examiner found that there was no evidence of 
a current sinus or nasal disorder.  See also Savage, supra 
(requiring medical evidence of chronicity and continuity of 
symptomatology).  As such, there is no current disability 
upon which to base an award of service connection.  See 
Brammer at 225 ("Congress specifically limits entitlement to 
service-connected disease or injury to cases where such 
incidents have resulted in a disability."). 

Additionally, the evidence of record shows that the veteran 
is not entitled to service connection for a lung disorder.  
In this regard, the Board notes that the veteran's separation 
examination showed a normal chest x-ray and a normal 
examination of the lungs.  Nevertheless, the Board recognizes 
that the veteran has been diagnosed with obstruction of the 
airways, albeit without evidence of impairment.  However, the 
veteran's current lung disorder, if any, did not have its 
onset during service.  The Board points out that the VA 
examiner clearly indicated that the veteran's mild 
obstructive ventilatory defect was likely related to the 
veteran's cigarette usage and previous acute, upper 
respiratory infections.  Most significantly, the VA examiner 
found that the veteran did not have a disability of the 
lungs.  Similarly, the Board notes that VA treatment records 
indicate that the veteran denied any complaints of shortness 
of breath and chest pain.  See 38 C.F.R. § 3.303(b) (isolated 
findings are insufficient to establish chronicity).  
Accordingly, the Board finds that the veteran is not entitled 
to service connection for a lung disorder.

Furthermore, the Board finds that the medical evidence of 
record demonstrates that the veteran is not entitled to 
service connection for pes planus.  The Board observes that 
the veteran's separation examination showed that physical 
examination of the veteran's feet was normal.  Nevertheless, 
even if the veteran had flat feet all of his life, as 
suggested by the VA examination report, the Board finds that 
the veteran has not demonstrated that his bilateral pes 
planus worsened during service beyond the natural progress of 
the disorder.  In this regard, the Board points out that the 
VA examiner found that there was no objective symptomatology 
of the veteran's flat feet beyond the veteran's subjective 
complaints of "moderate difficulty" and that the VA 
examiner concluded the veteran had no significant disability 
as a result of his pes planus.  See Brammer, supra.  It is 
also noteworthy that the veteran has never sought treatment 
for his foot disability. See also Savage, supra (requiring 
medical evidence of chronicity and continuity of 
symptomatology).  In short, the only evidence of record 
linking the veteran's pes planus to his service is his claim.  
See Espiritu, supra.  As such, there is simply no probative 
medical evidence of record to support the veteran's 
contentions.

Therefore, the Board finds that the preponderance of the 
evidence weighs against the veteran's claims of service 
connection for a skin disorder, a nose disorder, a lung 
disorder, and pes planus.  As there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the veteran's claim that would give rise to a 
reasonable doubt in favor of the veteran, the provisions of 
38 U.S.C.A. § 5107(b), as amended, are not applicable, and 
the appeal is denied.


ORDER

Service connection for a skin disorder is denied.

Service connection for a nose disorder is denied.

Service connection for a lung disorder is denied.

Service connection for pes planus is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

